DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of the species (A) the first and second inducible promoters are different promoters, and (B) the anti-curing target gRNA is under the control of a constitutive promoter in the reply filed on 4/10/2022 is acknowledged.
The response indicates that claims 1, 4-12 and 16-20 are readable upon the elected species.
Claims 2, 3 and 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/10/2022.
Claims 1, 4-12 and 16-20 are under consideration.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 145 in Figure 1C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms MADZYME (paragraph [0071]) and AMPURE (paragraphs [00203], [00206] and [00207]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is vague and indefinite in that the metes and bounds of the phrase “after the curing step, the step of curing the engine vector by growing the cured cells at 42°C” are unclear.  The phrase is unclear in that claim 10 depends from claim 1, which recites, “curing the editing and engine vectors by growing the transformed editing cells in medium comprising the third antibiotic and providing conditions to transcribe the anti-curing target gRNA thereby creating cured cells.”  Thus, the curing step of the independent claim results in cells that are cured of the engine vector.  The element relied upon in the curing step of claim 10 is no longer present, which renders the metes and bounds of the step unclear.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for curing cells during recursive nucleic acid-guided nuclease editing or after a last round of nucleic acid-guided nuclease editing comprising: designing and synthesizing a library of editing cassettes, wherein each editing cassette comprises a coding sequence for transcription of a guide RNA (gRNA) covalently linked to a coding sequence for transcription of a repair template, wherein the library of editing cassettes comprises at least one editing cassette; assembling the library of editing cassettes into a vector backbone thereby forming a library of editing vectors, wherein the vector backbone comprises an inducible promoter to drive transcription of the at least one editing cassette; a first selectable marker and a curing target sequence; making cells of choice electrocompetent, wherein the cells of choice comprise an engine vector and the engine vector comprises a Cas9 nuclease or Cpf1 nuclease under the control of the second inducible promoter and a second selectable marker; transforming the cells of choice with the library of editing vectors to produce first transformed cells; selecting for first transformed cells via the first or second selectable markers; inducing editing in the selected cells by inducing the first and second inducible promoters thereby inducing transcription of the editing cassette and the nuclease thereby producing edited cells; growing the edited cells; transforming the edited cells with a curing vector to produce transformed edited cells, wherein the curing vector comprises a promoter driving transcription of an anti-curing target gRNA; a coding sequence for a nuclease compatible with the anti-curing target gRNA, wherein the nuclease compatible with the anti-curing target gRNA is selected from Cas9 nuclease and Cpf1 nuclease; and a coding sequence for a third antibiotic resistance gene, wherein the third antibiotic resistance gene is different from the second antibiotic resistance gene; and curing the editing and engine vectors by growing the transformed edited cells in medium comprising the third antibiotic and providing conditions to transcribe the anti-curing target gRNA thereby creating cured cells, does not reasonably provide enablement for the method where the editing cassette comprises a guide nucleic acid other than guide RNA (gRNA), where the engine vector or curing vector encode a nuclease other than Cas9 or Cpf1, or for curing the engine vector by growing the cured cells at 42°C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claims are drawn to a method for curing cells during recursive nucleic acid-guided nuclease editing or after a last round of nucleic acid-guided nuclease editing.  However, the body of the claims only requires the use of sequences encoding a nuclease.  Additionally, the specification defines the term “editing cassette” to mean “a nucleic acid molecule comprising a coding sequence for transcription of a guide nucleic acid or a gRNA covalently linked to a coding sequence for transcription of a repair template.”  See paragraph [0047].  Dependent claim 11 limits the guide nucleic acid of the editing vector to gRNA but does not limit the nuclease.  The nature of the invention is complex in that any guide nucleic acid, including guide DNA, guide RNA or a hybrid guide of RNA and DNA must be capable of being used to direct any nuclease to a target site for editing.
	The nature of dependent claim 10 is complex in that it requires “after the curing step, the step of curing the engine vector by growing the cured cells at 42°C.”  The independent claim requires “curing the editing and engine vectors by growing the transformed editing cells in medium comprising the third antibiotic and providing conditions to transcribe the anti-curing target gRNA thereby creating cured cells.”  Thus, the cells are cured of the engine vector during the curing step of the independent claim.  The engine vector is no longer present in the cured cells to be cured in the temperature-based curing step of dependent claim 10.
	Breadth of the claims: The claims broadly encompass the use of any guide nucleic acid with any nuclease.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	On the other hand, dependent claim 10 specifically requires curing an engine vector from cells that have already been cured of the engine vector.
	Guidance of the specification and existence of working examples: The specification envisions using guide nucleic acid that is guide RNA or guide DNA, or both RNA and DNA (e.g., paragraph [0064]).  The specification envisions the use of a functional guide nucleic acid composed of two separate guide nucleic acid molecules that come together and function as a guide nucleic acid, i.e., crRNA and tracrRNA, or composed of a single guide nucleic acid that includes both a guide sequence capable of hybridizing to a genomic target locus, and a scaffold sequence capable of interacting or complexing with a nucleic acid-guided nuclease or nickase fusion enzyme (e.g., paragraph [0063]).  The specification envisions using nucleases that include, but are not limited to Cas9, Cas12/Cpf1, MAD2 or MAD7 or other MADzymes (e.g., paragraph [0071]).  The working examples make use of a MAD7 nuclease with a guide RNA (gRNA).
Predictability and state of the art: The prior art teaches that it would have been unpredictable to use a guide DNA molecule with Cas9 nuclease or Cpf1 nuclease.  Yin et al (Nature Chemical Biology, Vol. 14, pages 311-316, page 1/1 of Online Methods, and pages 1/14-14/14 of Supplementary Information, January 29, 2018) teach that the crystal structure of Cas9-sgRNA complex was used to identify regions of the sgRNA that may be amenable to modification (e.g., paragraph bridging pages 311-312; page 315, left column, 1st full paragraph).  Yin et al teach that the 3’ end of the sgRNA is essential for Cas9-sgRNA binding and recognition of targeted DNA (e.g., paragraph bridging pages 311-312).  Based upon the analysis of the crystal structure, Yin et al hypothesized that partial replacement of RNA with DNA may be tolerated (e.g., paragraph bridging pages 311-312).  Yin et al conducted experiments and found that replacing two, four, six, eight or ten RNA nucleotides with DNA nucleotides starting from the 5’ end of the 20 nucleotide targeting sequence generated similar levels of activity as sgRNA (e.g., paragraph bridging pages 311-312).  In contrast, replacement with 12-nucleotide DNA generated significantly lower efficacy, and replacement with 14 or more DNA nucleotides reduced activity to background levels (e.g., paragraph bridging pages 311-312).  With regard to the targeting sequence at the 3’ end of the sgRNA, Yin et al found that replacement of four RNA nucleotides with DNA at the 3’ end of the guide sequence resulted in a loss of guide function (e.g., page 312, right column, last paragraph; Fig. 2e,f).  Yin et al teach that Cpf1 works with a guide RNA that has its crRNA at the 3’ end of the RNA, and an eight-nucleotide DNA replacement at the 3’ end was functional with Cpf1 (e.g., page 312, right column, 3rd full paragraph; Fig. 2d).  Yin et al teach that the tail region of the guide RNA is more amenable to DNA replacement than the seed region (e.g., page 315, left column, 1st full paragraph).  However, replacement of too many RNA nucleotides with DNA results in a loss of activity (e.g., page 315, left column, 1st full paragraph).  Moon et al (Trends in Biotechnology, Vol. 37, No. 8, pages 870-881, March 4, 2019) state the following at page 874:
The further incorporation of DNA into gRNA accordingly depends on the architecture of the gRNA-nuclease complex.  Thus, a concomitant engineering of the effector protein, such as by directed protein evolution may provide an opportunity for an advanced hybrid or even a full DNA guide.

Accordingly, one would have recognized the unpredictability of using a Cas9 nuclease or Cpf1 nuclease with a guide DNA molecule.
It would have been unpredictable to make and use the claimed methods with any nuclease.  Gaj et al (ZFN, TALEN, and CRISPR/Cas-based methods for genome engineering. Trends in Biotechnology, Vol. 31, No. 7, pages 397-405, July 2013) teach that Cas9 is a CRISPR-case based RNA-guided DNA endonuclease that cleaves DNA upon crRNA-tracrRNA target recognition (e.g., Abstract; Glossary).  Gaj et al teach that other endonucleases, such as those based upon zinc finger proteins and transcription activator-like effector proteins, do not use guide RNA (e.g., page 402, right column, full paragraph; Fig. 1). Safari et al (Cell & Bioscience, Vol. 9: 36, 2019, printed as pages 1/21-21/21) teach that it was within the skill of the art to design guide RNA molecules for the recruitment of Cas9 or Cpf1 endonuclease to a target site (e.g., page 5 of 21, Guide RNA design).  Gill et al (US Patent No. 10,011,849 B1, cited on an IDS filed 1/7/2022) teach a MAD7 nucleic acid-guided nuclease of SEQ ID NO: 7 (e.g., Table 1).  SEQ ID NO: 7 of the ‘849 patent is identical to GenBank Accession No. QBB73026.1, printed as pages 1/1, publicly available February 17, 2019.  See the attached alignment in Appendix I.  QBB73026.1 indicates that the protein is a Cpf1 protein (i.e., Cas12a).  Thus, the prior art teaches  that Cas9 and Cpf1 are each RNA-guided DNA endonucleases, unlike other nucleases, such as ZFN or TALEN, which do not use an RNA guide.  Accordingly, one would have recognized the unpredictability in making and using the vectors for editing with a nuclease other than Cas9 or Cpf1.
	Amount of experimentation necessary: The quantity of experimentation required to make and use the full scope of the invention is large.  One would be required to make nucleic acid sequences encoding guide RNA molecules capable of guiding nucleases other than the CRISPR RNA-guided DNA endonucleases disclosed in the specification (i.e., Cas9 and Cpf1).  Because other endonucleases typically used in homologous recombination-based genome editing do not use a guide RNA, this would require a large amount of inventive effort.  Further experimentation would be required to determine how to use other guide nucleic acid molecules, including guide DNA with these nucleases.  This type of experimentation is not routine and would require a large amount of inventive effort.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1, 4-12 and 16-20 are not considered to be fully enabled by the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belgrader et al (WO 2020/005383 A1, cited on an IDS filed 1/7/2022; see the entire reference) in view of Lauritsen et al (Microbial Cell Factories, Vol. 16, 135, August 2017, printed as pages 1/10-10/10, and pages 1-11 of Supplementary Information; see the entire reference).
	Regarding claims 1, 5-7, 16, 17, 19 and 20, Belgrader et al teach methods that employ editing cassettes comprising a guide RNA (gRNA) sequence covalently linked to donor DNA, where the gRNA and the donor nucleic acid are under the control of a single inducible promoter (e.g., paragraphs [0061], [0063] and [0066]).  Belgrader et al teach the assembly of an editing cassette comprising the gRNA, donor and editing vector backbone (e.g., paragraph [0066]).  Belgrader et al teach a library of editing cassettes cloned into vector backbones (e.g., paragraph [0075]).  Belgrader et al teach that the editing vectors comprise a selectable marker (e.g., paragraph [00103]).  Belgrader et al teach the introduction of a library of editing vectors by electroporation into cultured cells that comprise an “engine plasmid” comprising a sequence encoding a nuclease under the control of an inducible promoter and a selectable marker (e.g., paragraph [00103]).  Belgrader et al teach that the nuclease is a nucleic-acid guided nuclease, such as Cas9 or Cpf1 (e.g., paragraph [0007], [0069]).  Belgrader et al teach that the transformed cells are diluted and plated such that they are singulated onto selective medium that selects for both the engine and editing vectors, such as a medium containing both chloramphenicol and carbenicillin (e.g., paragraph [00104]).  Belgrader et al teach that the cells are grown after plating to form colonies (e.g., paragraph [00104]).  Belgrader et al teach that in any recursive process, it is advantageous to “cure” the previous engine and editing vectors, which can be accomplished by cleaving the vector(s) using a curing plasmid thereby rendering the editing and/or engine vector nonfunctional (e.g., paragraph [00219]).  The site cleaved is the “curing target sequence” of the instant claims.
	Regarding claim 4, Belgrader et al teach the use of different inducible promoters to drive expression of the gRNA and nuclease (e.g., paragraph [0087]).
	Regarding claim 9, Belgrader et al teach the inclusion of a heat-sensitive origin of replication in the engine vector (e.g., paragraph [0219]).
	Regarding claim 11, Belgrader et al teach a 10,000-plex library (e.g., paragraph [00120]).
Regarding claim 18, Belgrader et al teach that after singulation, the cells are grown for 2-200 doublings (e.g., paragraphs [0017], [0061] and [0097]).
	Belgrader et al do not teach the method where the curing vector comprises a promoter driving transcription of an anti-curing target gRNA, a coding sequence for a nuclease compatible with the anti-curing target gRNA; and a coding sequence for a third antibiotic resistance gene, which is different from the antibiotic resistance genes of the editing and engine vectors.    Belgrader et al do not teach curing the editing and engine vectors by growing the edited cells in a medium comprising the third antibiotic.  
	Lauritsen et al teach a broadly applicable CRISPR-Cas9-based curing platform that enables fast and efficient curing of all major plasmid replicons used in modern molecular biology laboratories (e.g., page 2/10, right column, 1st paragraph).  Lauritsen et al teach that the ColE1 origin is used in pUC18/19 plasmids (e.g., page 1/10, paragraph bridging columns).  Lauritsen et al teach the design of CRISPR-Cas9 compatible guide RNA to the ColE1-like origins (e.g., paragraph bridging pages 2/10-3/10).  Lauritsen et al teach combining the gRNA and Cas9 encoding components, each under the control of an inducible promoter, into a single vector containing all parts necessary to form a fully functional curing system, including a kanamycin resistance gene (e.g., paragraph bridging pages 3/10-4/10; Fig. 2b).  Lauritsen et al teach that the curing vector comprises a temperature sensitive origin of replication (e.g., page 8/10, right column, 1st full paragraph; Fig. S3).  Lauritsen et al teach transforming cells containing the target plasmids for curing with the curing system vector, and selecting cells with the curing vector by the addition of kanamycin (e.g., page 6/10; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method including a curing step of Belgrader et al to include the use of the curing vector including the temperature sensitive origin of replication and kanamycin resistance gene followed by selection with kanamycin as taught by Lauritsen et al, because Belgrader et al teach it is within the ordinary skill in the art to transform edited cells with a curing vector that results in the cleavage of the editing and/or engine vectors, and Lauritsen et al teach a curing vector for curing of vectors from cells, where the curing vector results in cleavage of the origin of replication, such as a ColE1 origin, to cure the cells of the vector.  One would have made such a substitution in order to achieve the predictable outcome of using a vector for curing that is known to have the required curing function according to the established protocol of Lauritsen et al.  
One would have been motivated to make such a modification in order to receive the expected benefit of using a broadly applicable CRISPR-Cas9-based curing platform that enables fast and efficient curing of all major plasmid replicons used in modern molecular biology laboratories as taught by Lauritsen et al.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Belgrader et al (WO 2020/005383 A1, cited on an IDS filed 1/7/2022; see the entire reference) in view of Lauritsen et al (Microbial Cell Factories, Vol. 16, 135, August 2017, printed as pages 1/10-10/10, and pages 1-11 of Supplementary Information; see the entire reference) as applied to claims 1, 4-7, 9, 11 and 16-20 above, and further in view of Haugan et al (Journal of Bacteriology, Vol. 174, No. 21, pages 7026-7032, November 1992; see the entire reference).
The teachings of Belgrader et al and Lauritsen et al are described above and applied as before.  Further, Lauritsen et al teach curing the curing vector by growing the cells at an elevated temperature (e.g., paragraph bridging pages 5/10-6/10).  Lauritsen et al cites reference 33 for the culturing at an elevated temperature (paragraph bridging pages 5/10-6/10).  Citation 33 is Haugan et al. Journal of Bacteriology, Vol. 174, No. 21, pages 7026-7032, November 1992.
Belgrader et al and Lauritsen et al do not teach the method where the curing plasmid comprising the temperature sensitive origin is cured at a temperature of 42°C.
Haugan et al teach that the RK2 plasmid contains a temperature-sensitive origin of replication, which is sensitive at a temperature of 42°C (e.g. page 7027, paragraph bridging columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Belgrader et al and Lauritsen et al to include the temperature of 42°C taught by Haugan et al, because Lauritsen et al teach it is within the ordinary skill in the art to use an elevated temperature for the plasmid containing the RK2 origin, and Haugan et al teach the appropriate elevated temperature is specifically 42°C.  
One would have been motivated to make such a modification in order to receive the expected benefit of using the specific temperature known to select against the RK2 origin as taught by Haugan et al.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10 and 11 of U.S. Patent No. 10,837,021 B1 (hereinafter the ‘021 patent) in view of Xie et al (US Patent Application Publication No. 2019/0264185 A1), Pyne et al (Applied and Environmental Microbiology, Vol. 81, No. 15, pages 5103-5114, August 2015), and Bernate et al (US Patent Application Publication No. 2019/0100774 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for curing cells during recursive nucleic acid-directed nuclease editing.  Claim 1 of the ‘021 patent comprises the steps of “designing and synthesizing a first set of editing cassettes, wherein the first set of editing cassettes comprises one or more editing gRNA and donor DNA pairs wherein each editing gRNA and donor DNA pair is operably linked and under the control of a first inducible promoter; assembling the first set of editing cassettes into a vector backbone thereby forming a first set of editing vectors, wherein the vector backbone comprises a first selectable marker, and a curing target sequence; making cells of choice electrocompetent, wherein the cells of choice comprise an engine vector and the engine vector comprises a curing gRNA under the control of a second inducible promoter, a nuclease under the control of a third inducible promoter; and a second selectable marker; transforming the cells of choice with the first set of editing vectors to produce first transformed cells; selecting for the first transformed cells via the first and second selectable markers thereby selecting for first selected cells; inducing editing in the first selected cells by inducing the first and third inducible promoters thereby inducing transcription of the one or more editing gRNA and donor DNA pairs and the nuclease producing first edited cells; growing the first edited cells until the first edited cells reach a stationary phase of growth; curing the first set of editing vectors in the first edited cells by inducing the third and second inducible promoters thereby inducing transcription of the nuclease and curing gRNA which cuts the curing target sequence producing first cured cells; growing the first cured cells; rendering the first cured cells electrocompetent; and transforming the first cured cells with a second set of editing vectors to produce second transformed cells, wherein the second set of editing vectors comprises editing cassettes with one or more editing gRNA and donor DNA pairs operably linked and under the control of the first inducible promoter, a third selectable marker, and the curing target sequence.”  Claim 11 of the ‘021 patent comprises the steps of “designing and synthesizing a first set of editing cassettes, wherein the first set of editing cassettes comprises one or more editing gRNA and donor DNA pairs wherein each editing gRNA and donor DNA pair is operably linked and under the control of a first inducible promoter; assembling the first set of editing cassettes into a vector backbone thereby forming a first set of editing vectors, wherein the vector backbone comprises a first selectable marker, a curing target sequence, and a curing gRNA under the control of a second inducible promoter; making cells of choice electrocompetent, wherein the cells of choice comprise an engine vector and the engine vector comprises a nuclease under the control of a third inducible promoter, and a second selectable marker; transforming the cells of choice with the first set of editing vectors to produce first transformed cells; selecting for the first transformed cells via the first and second selectable markers thereby selecting for first selected cells; inducing editing in the first selected cells by inducing the first and third inducible promoters thereby inducing transcription of the one or more editing gRNA and donor DNA pairs and nuclease producing first edited cells; growing the first edited cells until the first edited cells reach a stationary phase of growth; curing the first set of editing vectors in the first edited cells by inducing the third and second inducible promoters thereby inducing transcription of the nuclease and curing gRNA which cuts the curing target sequence producing first cured cells; growing the first cured cells; rendering the first cured cells electrocompetent; and transforming the first cured cells with a second set of editing vectors to produce second transformed cells, wherein the second set of editing vectors comprises editing cassettes with one or more editing gRNA and donor DNA pairs operably linked and under the control of the first inducible promoter, a third selectable marker, the curing target sequence, and the curing gRNA under the control of the second inducible promoter.”  In independent claim 1 of the ‘021 patent, the curing gRNA is in the engine vector, which also encodes the nuclease.  In independent claim 11 of the ‘021 patent, the curing gRNA is in the editing vector, which also encodes the gRNA and donor DNA pair for editing.  The editing vector of claim 1 of the ‘021 patent is identical to the curing vector of the method of instant claim 1.  The engine vector of claim 11 of the ‘021 patent is identical to the engine vector of instant claim 1.  Instant claim 1 differs int that the curing gRNA expression cassette is moved to a separate vector.  The difference in scope of the claims is prima facie obvious as the duplication of parts would not alter the operation of the method.  The claims of the ‘021 patent provide evidence that the curing gRNA expression cassette may be moved.  A nuclease would be provided for editing whether it is present on one vector or two.  Furthermore, Xie et al teach that it is within the skill of the art to conduct curing after editing and specifically teach curing by cultivation at 42°C (e.g., Example 1, especially paragraphs [0078]-[0079]).  Furthermore, Xie et al teach it is within the skill of the art to use different inducible promoters and to use plasmids that contain a temperature sensitive pSC101 replication origin (e.g., paragraph [0050]).  Thus, it would have been obvious to one of ordinary skill in the art to provide an additional vector encoding the nuclease with the curing gRNA after editing prior so that editing would be able to take place prior to curing and to use vectors with a temperature sensitive origin and different inducible promoters.  Instant claims 1, 4 and 7-9 are not patentably distinct from claims 1 and 11 of the ‘021 patent.
Claim 4 of the ‘021 patent requires the curing target sequence to be a pUC origin of replication.  Thus, instant claim 5 is not patentably distinct from the claims of the ‘021 patent.
Claim 5 of the ‘021 patent requires the curing gRNA to be an anti-pUC origin gRNA.  Thus, instant claim 6 is not patentably distinct from the claims of the ‘021 patent.
Claim 10 of the ‘021 patent requires the library of editing vectors to comprise at least 1000 different operably linked editing gRNA and donor DNA pairs.  Thus, instant claim 11 is not patentably distinct from the claims of the ‘021 patent.
The claims of the ‘021 patent do not require three different antibiotic resistance genes.  Pyne et al teach it is within the skill of the art to use three different antibiotic resistance genes in a three-plasmid configuration of gene editing (e.gl., Fig. 2A).  Thus, it would have been obvious to one to use three different antibiotic resistance genes in the method and to select based on one or more of the markers.  Accordingly, instant claims 16, 19 and 20 are not patentably distinct from the claims of the ‘021 patent.
The claims of the ‘021 patent do not require the use of a singulating and doubling steps between transformation and selection.  However, Bernate et al teach the use of an automated multi-module cell processing system for editing, where the modules direct transformation followed by singulation and doubling, induction of editing, and selection in that order (e.g., paragraphs [0072] and [0155]-[0158]).  Bernate et al teach that once the cells are singulated they are allowed to grow through several to many doublings and establish colonies prior to induction (e.g., paragraph [0157]).  Thus, it would have been obvious to one to include a singulating and doubling steps between transforming and selecting steps in an automated system as taught by Bernate et al to automate the process.  Accordingly, instant claims 17 and 18 are not patentably distinct from the claims of the ‘021 patent.

Claims 1, 4-9, 11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 11 and 16-20 of U.S. Patent No. 11,053,507 B2 (hereinafter the ‘507 patent) in view of Gill et al (US Patent Application Publication No. 2018/0371498 A1), Xie et al (US Patent Application Publication No. 2019/0264185 A1), Pyne et al (Applied and Environmental Microbiology, Vol. 81, No. 15, pages 5103-5114, August 2015), and Bernate et al (US Patent Application Publication No. 2019/0100774 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for curing cells during recursive nucleic acid-directed nuclease editing.  Claim 1 of the ‘507 patent is drawn to the steps of “designing and synthesizing a first set of editing cassettes, wherein the first set of editing cassettes comprises one or more covalently-linked editing gRNA and donor DNA pairs, wherein each covalently-linked editing gRNA and donor DNA pair is under the control of a first inducible promoter; assembling the first set of editing cassettes into a vector backbone thereby forming a first set of editing vectors, wherein the vector backbone comprises a first selectable marker, a curing gRNA under the control of a second inducible promoter, a nuclease under the control of a third inducible promoter; and a curing target sequence; making cells of choice electrocompetent; transforming the cells of choice with the first set of editing vectors to produce first transformed cells; selecting for the first transformed cells via the first selectable marker thereby selecting for first selected cells; inducing editing in the first selected cells by inducing the first and third inducible promoters thereby inducing transcription of the one or more covalently-linked editing gRNA and donor DNA pairs and the nuclease producing first edited cells; curing the first set of editing vectors in the first edited cells by inducing the third and second inducible promoters thereby inducing transcription of the nuclease and curing gRNA which cuts the curing target sequence producing first cured cells; growing the first cured cells; rendering the first cured cells electrocompetent; and transforming the first cured cells with a second set of editing vectors to produce second transformed cells, wherein the second set of editing vectors comprises editing cassettes each with one or more covalently-linked editing gRNA and donor DNA pairs under the control of the first inducible promoter; a second selectable marker; a curing gRNA under the control of the second inducible promoter; a nuclease under the control of the third inducible promoter; and the curing target sequence.”  Claim 1 of the ’507 patent makes use of a single vector comprising the components, rather than the three vectors of the instant claims, where the curing vector is introduced prior to curing.  However, Gill et al teach that components of a nuclease editing system may be expressed from one or more vectors with the use of the same or different regulatory elements (e.g., paragraph [0106]).  Furthermore, Xie et al teach that it is within the skill of the art to conduct curing after editing and specifically teach curing by cultivation at 42°C (e.g., Example 1, especially paragraphs [0078]-[0079]).  Moreover, Xie et al teach it is within the skill of the art to use different inducible promoters and to use plasmids that contain a temperature sensitive pSC101 replication origin (e.g., paragraph [0050]).  Thus, it would have been obvious to one of ordinary skill in the art to provide additional vectors encoding components, and editing prior to curing so that editing would be able to take place prior to curing, where vectors with temperature sensitive origins are used for the cloning of the components.  Accordingly, claims 1 and 7-9 are not patentably distinct from claim 1 of the ‘507 patent.
Claim 4 of the ‘507 patent requires the curing sequencing is a pUC origin of replication.  Thus, instant claim 5 is not patentably distinct from the claims of the ‘507 patent.
Claim 5 of the ‘507 patent requires the curing gRNA to be an anti-pUC origin gRNA.  Thus, instant claim 6 is not patentably distinct from the claims of the ‘507 patent.  
Claim 10 of the ‘507 patent requires the library of editing vectors to comprise at least 1000 different editing gRNA and donor DNA pairs.  Accordingly, instant claim 11 is not patentably distinct from the claims of the ‘507 patent.
Claim 11 of the ‘507 patent requires the first, second and third inducible promoters of the first, second, and third rounds to be different inducible promoters.  It would have been obvious to one to use different inducible promoters in the additional vectors.  Accordingly, instant claim 4 is not patentably distinct from the claims of the ‘507 patent.
Claim 18 of the ‘507 patent requires singulating between the transformation step and the inducing step, which must occur either before or after the selecting step, which is between the transformation and inducing step.  Thus, instant claim 17 is not patentably distinct from the claims of the ‘507 patent.
The claims of the ‘507 patent do not require three different antibiotic resistance genes.  However, Pyne et al teach it is within the skill of the art to use three different antibiotic resistance genes in a three-plasmid configuration of gen editing (e.g., Fig. 2A).  Thus, it would have been obvious to one to use three different antibiotic resistance genes in the method and to select based on one or more of the markers.  Accordingly, instant claims 16, 19 and 20 are not patentably distinct from the claims of the ‘021 patent.
The claims of the ‘507 patent do not require growing the cells for 2 to 200 cell doublings before the inducing editing step.  However, Bernate et al teach the use of an automated multi-module cell processing system for editing, where the modules direct transformation followed by singulation and doubling, induction of editing, and selection in that order (e.g., paragraphs [0072] and [0155]-[0158]).  Bernate et al teach that once the cells are singulated they are allowed to grow through several to many doublings and establish colonies prior to induction (e.g., paragraph [0157]).  Thus, it would have been obvious to one to include a doubling steps between the singulating and selecting steps in an automated system as taught by Bernate et al to allow for increased production of edited cells.  Accordingly, instant claim 18 is not patentably distinct from the claims of the ‘507 patent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699